Citation Nr: 0003498	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.  Entitlement to service connection for left femoral/thigh 
shell fragment wound residuals.  

3.  Entitlement to service connection for a right shoulder 
disability to include dislocation residuals and 
acromioclavicular degenerative joint disease.  

4.  Entitlement to service connection for a chronic left 
shoulder disability to include acromioclavicular degenerative 
joint disease.  

5.  Entitlement to service connection for a right elbow 
disability to include degenerative joint disease.  

6.  Entitlement to service connection for a left knee 
disability to include degenerative joint disease.  

7.  Entitlement to service connection for chronic concussion 
residuals.  
8.  Entitlement to service connection for a left ankle 
disability to include degenerative joint disease.  

9.  Entitlement to service connection for a chronic lumbar 
spine disability to include degenerative joint disease.  

10.  Entitlement to service connection for chronic scoliosis 
of the back.  

11.  Entitlement to service connection for a bilateral heel 
disability to include heel spurs.  

12.  Entitlement to service connection for gastroesophageal 
reflux disease with a hiatal hernia.  

13.  Entitlement to service connection for left gynecomastia.   

14.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  

15.  Entitlement to an increased disability evaluation for 
left (minor) cortical ulnar fracture residuals including left 
elbow degenerative joint disease, currently evaluated as 10 
percent disabling.  

16.  Entitlement to an increased disability evaluation for 
left (minor) ulnar neuropathy, currently evaluated as 10 
percent disabling.  

17.  Entitlement to an increased disability evaluation for 
right tibial fracture residuals including right ankle 
tendonitis and degenerative joint disease, currently 
evaluated as 10 percent disabling.  

18.  Entitlement to a compensable disability evaluation for 
right arm shell fragment wound residuals.  

19.  Entitlement to a compensable disability evaluation for 
left arm shell fragment wound residuals.  

20.  Entitlement to a compensable disability evaluation for 
right leg shell fragment wound residuals.  

21.  Entitlement to a compensable disability evaluation for 
left leg shell fragment wound residuals.  

22.  Entitlement to a compensable disability evaluation for 
abdominal shell fragment wound residuals including laparotomy 
residuals and perforations of the stomach, the small 
intestine, and the liver.  

23.  Entitlement to a compensable disability evaluation for 
right tibial fracture residuals including right knee 
degenerative joint disease.  

24.  Entitlement to a compensable disability evaluation for 
peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from August 1969 to August 
1989.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
established service connection for shell fragment wound 
residuals of the right arm, the left arm, the right leg, and 
the abdomen; assigned a noncompensable evaluation for that 
disability; determined that the veteran had not submitted 
well-grounded claims of entitlement to mouth shell fragment 
wound residuals, left leg shell fragment wound residuals, a 
right shoulder disability to include dislocation residuals 
and arthritis, a bilateral elbow disorder to include 
arthritis, a bilateral knee disorder to include arthritis, 
chronic concussion residuals, bilateral hearing loss 
disability, and tinnitus; denied those claims; and denied 
service connection for post-traumatic stress disorder (PTSD).  
In August 1997, the RO granted service connection for PTSD 
and assigned a 30 percent evaluation for that disability.  In 
August 1997, the veteran submitted a notice of disagreement 
with denial of service connection for a right shoulder 
disability, a bilateral elbow disorder, a bilateral knee 
disorder, chronic concussion residuals, bilateral hearing 
loss disability, and bilateral tinnitus and the evaluations 
assigned for PTSD, right arm shell fragment wound residuals, 
left arm shell fragment wound residuals, right leg shell 
fragment wound residuals, and abdominal shell fragment wound 
residuals.  

In August 1998, the RO recharacterized the veteran's 
service-connected shell fragment wound residuals as abdominal 
shell fragment wound residuals including perforations of the 
stomach, the small bowel, and the liver evaluated as 
noncompensable and shell fragment wound residuals of both 
arms and legs evaluated as noncompensable; granted service 
connection for left (minor) ulnar neuropathy, right tibial 
fracture residuals including right ankle tendonitis and 
degenerative joint disease, and tinnitus; assigned 10 percent 
evaluations for those disabilities; granted service 
connection for left (minor) cortical ulnar fracture residuals 
including left elbow degenerative joint disease, right tibial 
fracture residuals including right knee degenerative joint 
disease, peptic ulcer disease, and bilateral hearing loss 
disability; assigned noncompensable evaluations for those 
disabilities; determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a right elbow disability to include degenerative joint 
disease, a left knee disability to include degenerative joint 
disease, a left ankle disability to include degenerative 
joint disease, bilateral carpal tunnel syndrome, left femoral 
shell fragment wound residuals, a left shoulder disorder to 
include acromioclavicular degenerative joint disease, a 
lumbar spine disability to include degenerative joint 
disease, a bilateral heel disorder to include heel spurs, 
gastroesophageal reflux disease with a hiatal hernia, and 
left gynecomastia; denied those claims; and denied service 
connection for scoliosis of the back.  In August 1998, the RO 
issued a statement of the case to the veteran and his 
accredited representative which addressed the issues of 
service connection for a right shoulder disability, a right 
elbow disability, a left knee disability, and chronic 
concussion residuals and increased evaluations for PTSD, 
shell fragment wound residuals of both arms and legs, and 
abdominal shell fragment wound residuals.  In August 1998, 
the veteran submitted a substantive appeal from the denial of 
service connection for a right shoulder disability, a right 
elbow disability, a left knee disability, and chronic 
concussion residuals and increased evaluations for PTSD, 
right arm shell fragment wound residuals, left arm shell 
fragment wound residuals, right leg shell fragment wound 
residuals, left leg shell fragment wound residuals, and 
abdominal shell fragment wound residuals.  

In September 1998, the veteran submitted a notice of 
disagreement with the denial of service connection for 
bilateral carpal tunnel syndrome, left femoral/thigh shell 
fragment wound residuals, a left ankle disability, a left 
shoulder disorder, a lumbar spine disability, chronic 
scoliosis of the back, a bilateral heel disability, 
gastroesophageal reflux disease with a hiatal hernia, and 
left gynecomastia and the evaluations assigned for left 
cortical ulnar fracture residuals, left ulnar neuropathy, 
right tibial fracture residuals to include right ankle 
tendonitis and degenerative joint disease, right tibial 
fracture residuals to include right knee degenerative joint 
disease, and peptic ulcer disease.  In November 1998, the RO 
issued a statement of the case to the veteran and his 
accredited representative which addressed the issues of the 
veteran's entitlement to service connection for bilateral 
carpal tunnel syndrome, left femoral/thigh shell fragment 
wound residuals, a left shoulder disability, a left ankle 
disability, a lumbar spine disability, chronic scoliosis of 
the back, a bilateral heel disability, gastroesophageal 
reflux disease with a hiatal hernia, and left gynecomastia 
and increased evaluations for left ulnar fracture residuals, 
left ulnar neuropathy, right tibial fracture residuals 
including right ankle tendonitis and degenerative joint 
disease, right tibial fracture residuals to include right 
knee degenerative joint disease, and peptic ulcer disease.  
In November 1998, the veteran submitted a substantive appeal 
from the denial of service connection for bilateral carpal 
tunnel syndrome, left femoral/thigh shell fragment wound 
residuals, a left shoulder disability, a lumbar spine 
disability, chronic scoliosis of the back, a left ankle 
disability, a bilateral heel disability, gastroesophageal 
reflux disease with a hiatal hernia, and left gynecomastia 
and increased evaluations for left ulnar fracture residuals, 
left ulnar neuropathy, right tibial fracture residuals 
including right ankle tendonitis and degenerative joint 
disease, right tibial fracture residuals to include right 
knee degenerative joint disease, and peptic ulcer disease.  
The veteran has been represented throughout this appeal by 
the Veterans of Foreign Wars of the United States.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected PTSD, 
left (minor) cortical ulnar fracture residuals, left (minor) 
ulnar neuropathy, right tibial fracture residuals including 
right ankle tendonitis and degenerative joint disease, right 
arm shell fragment wound residuals, left arm shell fragment 
wound residuals, right leg shell fragment wound residuals, 
left leg shell fragment wound residuals, abdominal shell 
fragment wound residuals, right tibial fracture residuals 
including right knee degenerative joint disease, and peptic 
ulcer disease.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to increased 
evaluations.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

The Board observes that the veteran did not submit a timely 
notice of disagreement from the March 1997 rating decision 
denying service connection for mouth shell fragment wound 
residuals.  Therefore, the issue is not before the Board for 
appellate consideration and will not be addressed below.  The 
decision is final.  It is not harmless error when the Board 
ignores jurisdictional thresholds.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

The veteran submitted an informal application to reopen his 
claim of entitlement to service connection for mouth shell 
fragment wound residuals and informal claims of entitlement 
to service connection for a post-operative gall bladder 
disorder, an acquired vision disorder, and hypertension.  It 
appears that the RO has not had an opportunity to act upon 
the application and the claims.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Acting Board Member cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (1999).  The 
Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The veteran sustained multiple right arm and left arm 
shell fragment wounds during active service.  

2.  The report of a February 1998 VA examination for 
compensation purposes reflects that the veteran exhibited 
bilateral hand neurological abnormalities; such 
symptomatology was considered as a possible sequela of the 
veteran's combat injuries; and the veteran was diagnosed with 
bilateral carpal tunnel syndrome.  

3.  The veteran's service medical records indicate that he 
exhibited a metallic fragment overlapping the left femoral 
neck and a one-inch long left prepatellar laceration scar.  

4.  Service connection is in effect for PTSD; left (minor) 
cortical fracture residuals including left elbow degenerative 
joint disease; left (minor) ulnar neuropathy; right tibial 
fracture residuals to include right ankle tendonitis and 
degenerative joint disease; right tibial fracture residuals 
to include right knee degenerative joint disease; bilateral 
tinnitus; peptic ulcer disease; right arm shell fragment 
wound residuals; left arm shell fragment wound residuals; 
right leg shell fragment wound residuals; left leg shell 
fragment wound residuals; abdominal shell fragment wound 
residuals including laparoscopic residuals and perforations 
of the stomach, the small bowel, and the liver; and bilateral 
hearing loss disability.  

5.  A right shoulder disability was not shown during active 
service or for many years after service separation.  The 
record contains no competent evidence attributing the 
veteran's current right shoulder disabilities to active 
service or a service-connected disability.  
6.  A chronic left shoulder disability was not shown during 
active service or for many years after service separation.  
The record contains no competent evidence attributing the 
veteran's current left acromioclavicular degenerative joint 
disease to active service or a service-connected disability.  

7.  A right elbow disability was not shown during active 
service or for many years after service separation.  The 
record contains no competent evidence attributing the 
veteran's current right elbow degenerative joint disease to 
active service or a service-connected disability.  

8.  A left knee disability was not shown during active 
service or for many years after service separation.  The 
record contains no competent evidence attributing the 
veteran's current left knee degenerative joint disease to 
active service or a service-connected disability.  

9.  Chronic concussion residuals were not objectively 
manifested during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral carpal tunnel syndrome is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for left femoral/thigh shell fragment wound residuals is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right shoulder 
disability to include dislocation residuals and 
acromioclavicular degenerative joint disease.  38 U.S.C.A. 
§ 5107 (West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic left shoulder 
disability to include acromioclavicular degenerative joint 
disease.  38 U.S.C.A. § 5107 (West 1991).  

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right elbow 
disability to include degenerative joint disease.  38 
U.S.C.A. § 5107 (West 1991).  

6.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left knee disability 
to include degenerative joint disease.  38 U.S.C.A. § 5107 
(West 1991).  

7.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic concussion 
residuals.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the VA has a duty 
to assist only those claimants who have established 
well-grounded claims.  The Court has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  
Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board observes that the 
veteran's complete service medical records have not been 
incorporated into the claims file and were apparently lost.  
The RO's attempts to obtain the records have been 
unsuccessful.  

The veteran is seeking service connection for bilateral 
carpal tunnel syndrome, left femoral/thigh shell fragment 
wound residuals, a right shoulder disability, a chronic left 
shoulder disability, a right elbow disability, a left knee 
disability, and chronic concussion residuals.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the veteran has submitted a well-grounded claim 
with respect to each of these issues.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is in 
effect for PTSD; left (minor) cortical fracture residuals 
including left elbow degenerative joint disease; left (minor) 
ulnar neuropathy; right tibial fracture residuals to include 
right ankle tendonitis and degenerative joint disease; right 
tibial fracture residuals to include right knee degenerative 
joint disease; bilateral tinnitus; peptic ulcer disease; 
right arm shell fragment wound residuals; left arm shell 
fragment wound residuals; right leg shell fragment wound 
residuals; left leg shell fragment wound residuals; abdominal 
shell fragment wound residuals including laparoscopic 
residuals, and perforations of the stomach, the small bowel, 
and the liver; and bilateral hearing loss disability.  


I.  Bilateral Carpal Tunnel Syndrome

An October 1970 Army hospital summary and associated clinical 
documentation 


indicates that the veteran sustained multiple right arm shell 
fragment wounds, multiple left arm shell fragment wounds, 
left ulnar fracture residuals, and left median and ulnar 
nerve contusions during combat in the Republic of Vietnam 
when a enemy rocket exploded near him.  At a February 1998 VA 
examination for compensation purposes, the veteran complained 
of bilateral hand pain and numbness.  On orthopedic 
examination, the veteran exhibited a scar on the anterior 
aspect of the right arm measuring three centimeters by three 
centimeters; two five centimeter-long scars on the left 
forearm; bilateral positive Tinel's signs; bilateral positive 
compression tests; and bilateral positive Phalen's tests.  
Contemporaneous X-ray studies of the left forearm revealed 
findings consistent with shrapnel in both the proximal and 
the distal left forearm.  The veteran was diagnosed with 
bilateral carpal tunnel syndrome.  On neurologic evaluation, 
the veteran complained of persistent bilateral upper 
extremity pain and numbness.  On examination, the veteran 
exhibited reduced bilateral hand grip strength which was more 
marked on the left than the right.  The examiner noted that 
there was a report of hypalgesia in a post axial distribution 
over the left forearm.  The doctor commented that "this is 
probably a sequel[a] to the reported nerve contusion that he 
suffered in his war injury and represents a mild left ulnar 
sensory neuropathy."  The Board finds that such evidence 
establishes a well-grounded claim of entitlement to service 
connection for bilateral carpal tunnel syndrome.  


II.  Left Femoral/Thigh Shell Fragment Wound Residuals

An August 1970 Army X-ray study revealed "a metallic 
fragment ... overlapping the left femoral neck."  The October 
1970 Army hospital summary notes that the veteran exhibited a 
one inch-long left prepatellar laceration.  The Board finds 
that such evidence establishes a well-grounded claim of 
entitlement to service connection for left femoral/thigh 
shell fragment wound residuals.  




III.  Right Shoulder

The veteran's service medical records make no reference to a 
right shoulder disorder.  In his August 1996 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran sought service connection for a "dislocated right 
shoulder with swelling [and] arthritis."  

At the February 1998 VA examination for compensation 
purposes, the veteran complained of right shoulder pain and 
"trouble."  He reported that he had previously dislocated 
his right shoulder.  On examination, the veteran exhibited 
right shoulder limitation of motion, anterior rotator cuff 
tenderness, and a positive impingement sign.  Contemporaneous 
X-ray studies of the right shoulder were reported to reveal 
findings consistent with acromioclavicular degenerative joint 
disease.  The veteran was diagnosed with "status post right 
shoulder dislocation with impingement and degenerative joint 
disease of the acromioclavicular joint."  

In his September 1998 substantive appeal, the veteran 
advanced that his right acromioclavicular degenerative joint 
disease had been precipitated by his right arm shell fragment 
wound residuals.  He acknowledged that a VA examiner had not 
"provided a medical opinion that the shrapnel lodged in 
these areas could cause the [degenerative joint disease]."  
In his November 1998 substantive appeal, the veteran conveyed 
that a VA physician had told him that the arthritis in his 
joints was the result of his shrapnel wounds.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
asserts on appeal that he incurred the claimed disability as 
the result of his multiple service-connected shell fragment 
wound residuals.  The Board acknowledges that the veteran's 
complete service medical documentation is not of record.  The 
available service medical records make no reference to a 
right shoulder disability.  The first clinical documentation 
of the veteran's current post-operative chronic right 
shoulder disability is dated in February 1998, some eight 
years after service separation.  The record contains no 
medical opinion linking his current right shoulder 
dislocation residuals, impingement, and acromioclavicular 
degenerative joint disease to active service or a 
service-connected disability.  

The veteran's claim is supported solely by the accredited 
representative's and his own statements on appeal.  The Court 
has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The veteran has advanced that the claimed disorder was 
possibly incurred as a result of his multiple upper extremity 
shell fragment wounds.  Therefore, the Board has considered 
the potential application of 38 U.S.C.A. § 1154(b) (West 
1991).  That statute directs that:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

In reviewing a similar factual scenario, the Court has 
clarified that:

The Court, however, has not held that 
invocation of section 1154(b) 
automatically results in an award of 
service connection.  Section 1154(b) of 
title 38 of the U.S. Code and section 
3.304(d) of title 38 of the Code of 
Federal Regulations do not absolve a 
claimant from submitting a well-grounded 
claim for service connection.  ...  The 
statute and regulation dealing with 
satisfactory lay evidence of service 
connection for combat veterans do not 
serve to save the appellant from having 
to meet this requirement.  See Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  
Although section 1154(b) relaxes the 
evidentiary requirement as to the 
evidence needed to render a claim 
well-grounded, that section deals only 
with the occurrence of an event, i.e., 
"whether a particular disease or injury 
was incurred or aggravated in service -- 
that is, what happened then -- not the 
questions of either current disability or 
nexus to service, as to both of which 
competent medical evidence is generally 
required."  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (layperson's account of 
what physician told him did not 
constitute "medical" evidence in 
context of determination of well-
groundedness because "medical" nature 
of such evidence was too attenuated and 
unreliable).  Beausoleil v. Brown, 8 Vet. 
App 459, 464 (1996).  See also Kessel v. 
West, 12 Vet. App. 477 (1999).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
post-operative right shoulder disabilities and active service 
or a service-connected disorder, the Board concludes that the 
veteran's claim for service connection is not well-grounded.  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  The veteran is informed that if he is able to 
produce competent evidence attributing the claimed disability 
to active service, he should petition to reopen his claim.  


IV.  Left Shoulder

An August 1970 Army treatment record notes that the veteran 
complained of left shoulder tenderness.  The treating Army 
medical personnel did not diagnosis a left shoulder disorder.  
At the February 1998 VA examination for compensation 
purposes, the veteran was reported to exhibit radiological 
findings consistent with left acromioclavicular degenerative 
joint disease.  

In his November 1998 substantive appeal, the veteran stated 
that his left shoulder disability was precipitated by his 
service-connected right arm and left arm shell fragment wound 
residuals.  He related that a VA physician had told him that 
the arthritis in his joints was the result of his shrapnel 
wounds.  
While the veteran's service medical records note that he 
complained of left shoulder tenderness, he was not diagnosed 
with a chronic left shoulder disability at that time.  The 
first objective clinical documentation of the claimed 
disorder is the report of the February 1998 VA examination 
for compensation purposes reflecting a diagnosis of left 
acromioclavicular degenerative joint disease.  The veteran 
contends that his current left shoulder disability was 
precipitated by his service-connected upper extremity shell 
fragment wound residuals.  The record contains no objective 
findings as to the etiology of the veteran's current left 
acromioclavicular degenerative joint disease.  

The veteran's claim is supported solely by the accredited 
representative's and his own statements on appeal.  The Court 
has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

The veteran has advanced that the claimed disorder may have 
been incurred during combat.  Therefore, the Board has 
considered the applicability of 38 U.S.C.A. § 1154(b) (West 
1991) to the veteran's claim.  The statute's provisions do 
not serve to render the veteran's claim well-grounded in the 
absence of competent evidence establishing a nexus between 
the claimed disorder and active service.  Beausoleil v. 
Brown, 8 Vet. App 459, 464 (1996).  Kessel v. West, 12 Vet. 
App. 477 (1999).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
left acromioclavicular degenerative joint disease and active 
service or a service-connected disability, the Board 
concludes that the veteran's claim for service connection is 
not well-grounded.  Accordingly, the instant claim is denied.  
38 U.S.C.A. § 5107 (West 1991).  The veteran is informed that 
if he is able to produce competent evidence attributing the 
claimed disability to active service or a service-connected 
disability, he should petition to reopen his claim.  


V.  Right Elbow

The veteran's service medical records make no reference to a 
right elbow disability.  In his August 1996 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran advanced that he developed "arthritis in both elbows 
due to shrapnel."  At the February 1998 VA examination for 
compensation purposes, the veteran complained of bilateral 
elbow pain.  On examination, the veteran exhibited a "full" 
range of motion of the right elbow and tenderness medially 
and laterally about the joint.  Contemporaneous X-ray studies 
of the right elbow were reported to reveal findings 
consistent with degenerative joint disease.  The veteran was 
diagnosed with bilateral elbow degenerative joint disease.  

In his September 1998 substantive appeal, the veteran 
advanced that his right elbow degenerative joint disease was 
precipitated by his right arm shell fragment wound residuals.  
He acknowledged that a VA examiner had not "provided a 
medical opinion that the shrapnel lodged in these areas could 
cause the [degenerative joint disease]."  In his November 
1998 substantive appeal, the veteran stated that a VA 
physician had told him that the arthritis in his joints was 
the result of his shrapnel wounds.  

The available service medical records make no reference to a 
right elbow disability.  The first clinical documentation of 
the veteran's current post-operative chronic right elbow 
degenerative joint disease is dated in February 1998, some 
eight years after service separation.  The record contains no 
medical opinion linking his current right elbow disability to 
active service or a service-connected disorder.  

The veteran asserts on appeal that he incurred the claimed 
disorder as the result of his service-connected right upper 
extremity shell fragment wound residuals.  The veteran's 
claim is supported solely by the accredited representative's 
and his own statements on appeal.  The Court has held that 
lay assertions of medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  To the extent that the lay statements attempt to 
question a medical diagnosis or other clinical determinations 
as to the origins of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The veteran has advanced that the claimed disorder may have 
been incurred during combat.   Therefore, the Board has 
considered the applicability of 38 U.S.C.A. § 1154(b) (West 
1991) to the veteran's claim.  The statute's provisions do 
not serve to render the veteran's claim well-grounded in the 
absence of competent evidence establishing a nexus between 
the claimed disorder and active service.  Beausoleil v. 
Brown, 8 Vet. App 459, 464 (1996).  Kessel v. West, 12 Vet. 
App. 477 (1999).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
right elbow degenerative joint disease and active service or 
a service-connected disability, the Board concludes that the 
veteran's claim for service connection is not well-grounded.  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  The veteran is informed that if he is able to 
produce competent evidence attributing the claimed disability 
to active service or a service-connected disability, he 
should petition to reopen his claim.  




VI.  Left Knee 

The veteran's service medical records make no reference to a 
left knee disability.  In his August 1996 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran advanced that he developed "arthritis in both knees 
from shrapnel wounds."  

At the February 1998 VA examination for compensation 
purposes, the veteran complained of bilateral knee pain.  On 
examination, the veteran exhibited a full range of motion of 
the left knee and no joint line tenderness or instability.  
Contemporary X-ray studies of the knees were reported to 
reveal degenerative joint disease.  The veteran was diagnosed 
with bilateral knee degenerative joint disease.  

In his September 1998 substantive appeal, the veteran 
advanced that his left knee degenerative joint disease was 
precipitated by his left lower extremity shell fragment wound 
residuals.  He acknowledged that a VA examiner had not 
"provided a medical opinion that the shrapnel lodged in 
these areas could cause the [degenerative joint disease]."  
In his November 1998 substantive appeal, the veteran stated 
that a VA physician had told him that the arthritis in his 
joints was the result of his shrapnel wounds.  

The available service medical records make no reference to a 
left knee disability.  The first clinical documentation of 
the veteran's current left knee degenerative joint disease is 
dated in February 1998, some eight years after service 
separation.  The record contains no medical opinion linking 
his current left knee degenerative joint disease to service 
or a service-connected disability.  The veteran asserts on 
appeal that he incurred the claimed disorder as the result of 
his service-connected shell fragment wound residuals.  The 
veteran's claim is supported solely by the accredited 
representative's and his own statements on appeal.  

The Court has held that lay assertions of medical causation 
do not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

The veteran has advanced that the claimed disorder may have 
been incurred during combat.  Therefore, the Board has 
considered the applicability of 38 U.S.C.A. § 1154(b) (West 
1991) to the veteran's claim.  The statute's provisions do 
not serve to render the veteran's claim well-grounded in the 
absence of competent evidence establishing a nexus between 
the claimed disorder and active service.  Beausoleil v. 
Brown, 8 Vet. App 459, 464 (1996).  Kessel v. West, 12 Vet. 
App. 477 (1999).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
left knee degenerative joint disease and active service or a 
service-connected disability, the Board concludes that the 
veteran's claim for service connection is not well-grounded.  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  The veteran is informed that if he is able to 
produce competent evidence attributing the claimed disability 
to active service or a service-connected disability, he 
should petition to reopen his claim.  


VII.  Concussion Residuals

The veteran's service medical records make no reference to a 
concussion or chronic concussion residuals.  The October 1970 
Army hospital summary notes that the veteran was wounded when 
an enemy rocket exploded near him during combat in July 1970.  
On examination, the veteran exhibited no evidence of head 
trauma.  In his August 1996 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
advanced that he sustained a concussion as the result of a 
nearby rocket explosion during combat in the Republic of 
Vietnam.  He stated that he suffered from chronic concussion 
residuals including dizziness and blurred vision.  

At the February 1998 VA examination for compensation 
purposes, the veteran complained of intermittent dizziness.  
He related that he became lightheaded and saw "dots" when 
he stood for prolonged periods of time.  The neurological 
examiner did not identify any chronic concussion residuals.  
The ophthalmologic examiner commented that the veteran had a 
"normal eye exam[ination]-no service-connected problem."  
In his September 1998 substantive appeal, the veteran 
advanced that his chronic concussion residuals included his 
service-connected tinnitus and his complaints of dizziness.  

The veteran's service medical records and post-service 
clinical documentation of record do not establish that he has 
ever been found to have sustained an inservice concussion or 
to exhibit any chronic concussion residuals.  In the absence 
of evidence of current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Indeed, the veteran's claim is supported solely by the 
accredited representative and his own statements on appeal.  
The Court has held that lay assertions of medical causation 
do not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  

The veteran asserts that he sustained a concussion and 
associated chronic residuals thereof during combat in 
Vietnam.  Therefore, the Board has considered the 
applicability of 38 U.S.C.A. § 1154(b) (West 1991) to the 
veteran's claim.  The statute's provisions do not serve to 
render the veteran's claim well-grounded in the absence of 
competent evidence establishing that the veteran has the 
claimed disability.  Beausoleil v. Brown, 8 Vet. App 459, 464 
(1996).  Kessel v. West, 12 Vet. App. 477 (1999).  

The veteran was not diagnosed with chronic concussion 
residuals during active service or at any time thereafter.  
Therefore, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  The veteran is 
informed that if he is able to produce competent evidence 
attributing the claimed disability to active service or a 
service-connected disability, he should petition to reopen 
his claim.  


VIII.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  


ORDER

The veteran's claim of entitlement to service connection for 
bilateral carpal tunnel syndrome is well-grounded.  The 
veteran's claim of entitlement to service connection for left 
femoral/thigh shell fragment wound residuals is 
well-grounded.  Service connection for a right shoulder 
disability to include dislocation residuals and 
acromioclavicular degenerative joint disease is denied.  
Service connection for a chronic left shoulder disability to 
include acromioclavicular degenerative joint disease is 
denied.  Service connection for a right elbow disability to 
include degenerative joint disease is denied.  Service 
connection for a left knee disorder to include degenerative 
joint disease is denied.  Service connection for chronic 
concussion residuals is denied.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for bilateral carpal tunnel syndrome, left 
femoral/thigh shell fragment wound residuals, a left ankle 
disability to include degenerative joint disease, a lumbar 
spine disability to include degenerative joint disease, 
chronic scoliosis of the back, a bilateral heel disorder to 
include heel spurs, gastroesophageal reflux disease with a 
hiatal hernia, and left gynecomastia.  He contends further 
that the record supports assignment of increased evaluations 
for PTSD, left (minor) cortical ulnar fracture residuals, 
left (minor) ulnar neuropathy, right tibial fracture 
residuals including right ankle tendonitis and degenerative 
joint disease, right arm shell fragment wound residuals, left 
arm shell fragment wound residuals, right leg shell fragment 
wound residuals, left leg shell fragment wound residuals, 
abdominal shell fragment wound residuals, right tibial 
fracture residuals including right knee degenerative joint 
disease, and peptic ulcer disease.  

The veteran's service medical records establish that he 
sustained multiple right arm, left arm, right leg, left leg, 
and abdominal shell fragment wounds with associated 
fractures, nerve involvement, retained metallic fragments, 
and perforations of the stomach, the small intestine, and the 
liver.  The wounds necessitated extensive medical treatment 
including hospitalization, laparoscopic procedures, 
debridement, delayed primary closures, and casting.  The 
report of the February 1998 VA examination for compensation 
purposes does not indicate which muscle groups were affected 
by the veteran's extensive shell fragment wounds.  
Additionally, while the orthopedic examiner diagnosed the 
veteran with bilateral carpal tunnel syndrome, he did not 
advance an etiology for that disability.  The neurological 
examiner identified bilateral hand abnormalities which were 
possibly related to the veteran's shell fragment wounds, but 
neither confirmed the diagnosis of bilateral carpal tunnel 
syndrome nor advanced a diagnosis for the veteran's apparent 
right upper extremity neurological symptomatology.  The Board 
finds that an additional VA examination for compensation 
purposes would be helpful in determining the nature and 
severity of the veteran's multiple shell fragment wound 
residuals and bilateral upper extremity neurological 
disabilities.  
In his November 1998 substantive appeal, the veteran advanced 
that he was treated for a left ankle disability, lumbar spine 
disabilities including scoliosis, heel spurs, 
gastrointestinal disabilities including gastroesophageal 
reflux disease and a hiatal hernia at the Fort Shafter, 
Hawaii, Army medical facility and for a left ankle 
disability, heel spurs, a gastrointestinal disorder, and left 
gynecomastia at DeWitt Army Community Hospital, Fort Belvoir, 
Virginia, during active service.  In December 1996, the RO 
requested post-service clinical documentation from DeWitt 
Army Community Hospital.  The requested post-service 
treatment records have been incorporated into the record.  
However, the Board notes that active service clinical 
documentation from the identified military medical facilities 
has not been requested or incorporated into the record.  When 
a veteran identifies clinical treatment associated with 
specific military facilities, the VA has a duty to either 
undertake an exhaustive record search or explain why such 
action is not justified.  Dixon v. Derwinski, 3 Vet. App. 
261, 264 (1992).  

Additionally, the veteran indicated that he had been treated 
for his service-connected disabilities at the Orlando, 
Florida, VA Medical Center.  Clinical documentation of the 
cited treatment has not been incorporated into the record.  
In reviewing a similar factual scenario, the Court has held 
that the VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should request that a search 
be made of the records of DeWitt Army 
Community Hospital, Fort Belvoir, 
Virginia and the Fort Shaffer, Hawaii, 
Army medical facility for any 
documentation pertaining to treatment of 
the veteran.  All material produced by 
the requested search should be 
incorporated into the record.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran, including 
that provided at the Orlando, Florida, VA 
Medical Center, be forwarded for 
incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his right arm, left arm, right leg, 
left leg including the left femur/thigh, 
and abdominal shell fragment wound 
residuals and upper extremity 
neurological disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner or examiners should identify 
all muscle groups affected by the 
veteran's shell fragment wound residuals; 
the limitation of activity imposed by his 
shell fragment wound residuals; and any 
associated pain with a full description 
of the effect of the disabilities upon 
his ordinary and vocational activities.  
Any muscle injury, no matter how slight, 
must be identified.  The path of each 
wound must be described.  The examiner or 
examiners should grade strength of the 
affected muscle groups.  The physician or 
physicians should advance an opinion as 
to the etiology of all identified upper 
extremity neurological disabilities and 
the relationship, if any, between, the 
disabilities and the veteran's period of 
active service and/or his 
service-connected disabilities.  The 
examiner or examiners should expressly 
stated whether the veteran has bilateral 
carpal tunnel syndrome.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner or 
examiners prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  
4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his original 
claims for compensation benefits will be 
decided upon the evidence of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for bilateral carpal 
tunnel syndrome, left femoral/thigh shell 
fragment wound residuals, a left ankle 
disability to include degenerative joint 
disease, a lumbar spine disability to 
include degenerative joint disease, 
chronic scoliosis of the back, a 
bilateral heel disorder to include heel 
spurs, gastroesophageal reflux disease 
with a hiatal hernia, and left 
gynecomastia and increased evaluations 
for PTSD, left (minor) cortical ulnar 
fracture residuals, left (minor) ulnar 
neuropathy, right tibial fracture 
residuals including right ankle 
tendonitis and degenerative joint 
disease, right arm shell fragment wound 
residuals, left arm shell fragment wound 
residuals, right leg shell fragment wound 
residuals, left leg shell fragment wound 
residuals, abdominal shell fragment wound 
residuals including perforations of the 
stomach, the small intestine, and the 
liver, right tibial fracture residuals 
including right knee degenerative joint 
disease, and peptic ulcer disease with 
express consideration of the 
applicability of 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. §§ 4.10, 4.14, 
4.40, 4.45, 4.55, 4.56, 4.59 (1999) and 
the Court's holdings in Ferraro v. 
Derwinski, 1 Vet. App. 326, 330 (1991) 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  


		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

